DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 (lines 5-6) require the erection facility to be movable on the ground external of the apparatus and supporting surface.  This is not understood in light of the specification.  Assembly frame 2 (i.e. the “erection facility”) is an integral part of the crane, which would not function if the assembly frame 2 were removed (see figure below) because it holds up the mast 5 and boom 6.  How can the erection facility be movable external to the apparatus (mast)?  What would hold up the apparatus (mast)?


    PNG
    media_image1.png
    474
    816
    media_image1.png
    Greyscale
    
Original Figure 11 (Annotated)
The specification does not use the term “supporting surface” in relation to any reference numerals, forcing the reader of the claim to guess at the meaning thereof.  Clarity is required.  No new matter may be entered.
The claims are treated below as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tax (US 3,491,897).
Regarding claim 1 Tax discloses a system for lifting heavy loads, comprising 
an apparatus (30) comprising at least one mast (30) or part of such mast, from which a load may be suspended; and
a ground-standing erection facility (12) external of the apparatus (30) and disposed on a supporting surface (10) on the ground (see 22), which erection facility after erection of the apparatus (30) is movable on the ground (see 22) external of the apparatus (30) and supporting surface (i.e. the ground on which the erection facility 
Regarding claim 7 Tax discloses method for assembling or disassembling an apparatus for lifting heavy loads, which apparatus comprises at least one mast (30), comprising:
providing an apparatus (30) comprising at least one mast (30);
providing an erection facility (12) external of the apparatus (30) and disposed on a supporting surface (10) on the ground (at 22), which erection facility (12) after erection of the apparatus (30) is movable on the ground (at 22) external of the apparatus (30) and supporting surface (i.e. the ground is external to the apparatus and supporting surface);
providing the erection facility (12) with a push-up and lowering capability (36) for the at least one mast (30) or part of such mast (30); and
supplying to the erection facility (12) during erection of the apparatus, or removing from the erection facility (12) during dismantling of the apparatus, a mast (38) 

Regarding claims 2 and 8 Tax discloses the above apparatus and method, and further discloses wherein the at least one mast (30) is construed as an assembly of mast pieces (i.e. see column 3 lines 6-10) that are mountable to each other and dismountable from each other in a head to tail configuration.
Regarding claims 4 and 10 Tax discloses the above apparatus, and further discloses providing the apparatus with two masts (30, 32) or parts thereof.
Regarding claims 6 and 12 Tax discloses the above apparatus, and further discloses arranging the two masts (30/32) as a main boom (32) and a back mast (30) of a crane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tax.
Regarding claims 5 and 11 Tax does not expressly disclose the type of lifting apparatus (i.e. hook, trolley), as this is common in the art and not the inventive portion of Tax.  Tax would inherently, and of necessity, have some sort of lifting mechanism, but this commonplace decision is left to those of ordinary skill in the art reading the reference.  Official Notice was given in the action of 12/23/19 that gantry type crane trolleys are old and well known in the art.  This statement is taken as admitted prior art because Applicant did not traverse the office’s position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the boom of Tax a gantry style trolley holder in order to easily lift loads close to the rotational axis of the crane.  This would make the mast and boom “gantry towers” under the broadest reasonable interpretation as they would support a gantry device.

Response to Arguments
Applicant's arguments filed 04/28/21 have been fully considered but they are not persuasive.
Applicant argues (page 4) that “…one of the objectives of the invention [is] to provide a system in which the assembly frame 2 can be moved external of base 1 to be used elsewhere once the crane/apparatus is assembled using assembly frame 2 of the This argument is not supported by the original disclosure.  For example, as shown in original figure 11 (below), assembly frame 2 holds up the assembled apparatus (masts 5-6).  What would support elements 5-6 if element 2 moved away?  How could frame 2 move independently without its own wheels or crawlers?

    PNG
    media_image2.png
    475
    907
    media_image2.png
    Greyscale
    
Original Figure 11 (Annotated)
Applicant (see page 4) conflates the disclosed terms “assembly frame” and “supporting surface,” stating that paragraph 21 shows “the independence of assembly frame 2 relative to the base 1 and the apparatus,” and “Assembly frame 2 can be removed from base 1 after building the apparatus.”  Paragraph 21, however, never mentions base frame 1 at all.  The original disclosure refers to element 1 as a “base frame,” never as a “supporting surface.”  Therefore, when paragraph 21 discusses a “supporting surface,” it is not in relation to element 1.  More probable it refers to the 
Applicant argues (pages 5-6) that the claims require the “erection facility be external of the apparatus and now also external of the supporting surface.”  This is not commensurate with the scope of the claims, which recite “erection facility… moveable on the ground external of the apparatus and supporting surface.” This phrase, under the broadest reasonable interpretation, indicates that the erection facility is moveable on the ground, and that the “ground” is claimed as being external of both the apparatus and the supporting surface.  Tax shows this, with the ground of Tax being external to both the apparatus (30) and supporting surface (10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.L.A/           Examiner, Art Unit 3654                   

/SANG K KIM/           Primary Examiner, Art Unit 3654